                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00135-RJC-DCK
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 SAMUEL JAMES MCNEELY (1)                   )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A), or home confinement under the Coronavirus Aid, Relief, and

Economic Security (CARES) Act of 2020. (Doc. No. 146).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of the facility, whichever is

earlier. Here, the defendant has not shown he first sought relief through the

warden at his facility. Therefore, the Court is without authority to consider the

merits of his claim. United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020).

         In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the BOP authority to lengthen the maximum



     Case 3:18-cr-00135-RJC-DCK Document 147 Filed 05/18/20 Page 1 of 2
amount of time a prisoner may be placed in home confinement under 18 U.S.C. §

3624(c)(2) during the covered emergency period, if the Attorney General finds that

emergency conditions will materially affect the functioning of the BOP. On April 3,

2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates

for home confinement. However, nothing in the CARES Act gives the Court a role

in determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

(4th Cir. 2018) (district court lacks authority to govern designation of prisoners

under § 3624(c)(2)).

       IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release or home confinement, (Doc. No. 146), is DENIED without

prejudice.

       The Clerk is directed to certify copies of this Order to the defendant, the

United States Attorney, the United States Marshals Service, and the United States

Probation Office.

 Signed: May 18, 2020




                                           2



      Case 3:18-cr-00135-RJC-DCK Document 147 Filed 05/18/20 Page 2 of 2
